Supreme Court
OF
Nevaba

CLERK’S ORDER

(9) 1997 EES

IN THE SUPREME COURT OF THE STATE OF NEVADA

GLENEAGLES HOMEOWNERS No. 84796
ASSOCIATION, A NEVADA NON-
PROFIT CORPORATION,
Petitioner, Fe E LL fF D
vs.
THE EIGHTH JUDICIAL DISTRICT SEP 0.9 2022

COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE TARA
D. CLARK NEWBERRY, DISTRICT
JUDGE,

 

Respondents,
and
SATICOY BAY LLC SERIES 3844 BLUE
GULL, A NEVADA LIMITED
LIABILITY COMPANY; AND NEVADA
ASSOCIATION SERVICES, INC.,

Real Parties in Interest.

 

 

ORDER DISMISSING PETITION

Pursuant to the stipulation of the parties, and cause appearing,
this matter is dismissed. The parties shall bear their own costs and
attorney fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE yy CoOpPRT

LU-U8USN

 

 

 
Supreme Court
oF
Nevapa

CLERK'S ORDER
(0) 1947 GER

cc.

Hon. Tara D. Clark Newberry, District Judge
Lipson Neilson P.C.

Brandon E. Wood

Roger P. Croteau & Associates, Ltd.

Highth District Court Clerk